439 F.2d 704
71-1 USTC  P 9259
Glen R. HARRIS et ux., et al., Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 23473.
United States Court of Appeals, Ninth Circuit.
March 1, 1971,Rehearing Denied June 2, 1971.

Warehan Seaman (argued), Alvin R. Wohl, Sacramento, Cal., for appellants.
Thomas L. Stapleton (argued), U.S. Dept. of Justice, Johnnie M. Walters, Asst. Atty. Gen., Lester Uretz, Chief Counsel, Washington, D.C., for appellee.
Before CHAMBERS, BROWNING and ELY, Circuit Judges.
PER CURIAM:


1
The decision is affirmed on the basis of the opinion of the Tax Court judge appearing as Tax Court Memo. 1968-86, filed May 14, 1968, unofficially reported at 27 T.C.M. 405.


2
Here the Commissioner and the Tax Court collapsed the form of transactions into what they considered the substance.  This they cannot do arbitrarily, but on the record, we cannot say it was clearly wrong to do so.  Cf. Oesterreich v. Commissioner of Internal Revenue, 9 Cir., 226 F.2d 798; Robinson v. Elliot, 9 Cir., 262 F.2d 383; and Estate of Starr v. Commissioner of Internal Revenue, 9 Cir., 274 F.2d 294.